DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Election/Restrictions
Claims 32, 51-55, and 59-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/04/2020.
In the interest of the clarity of the record, Applicant’s election without traverse of Group II, claims 16-25, in the reply filed on 01/27/2020 is noted. However, non-elected claims 2-15 and 26-30 were cancelled in the supplemental amendment filed 01/30/2020.
Response to Amendment and Status of Claims
Applicant's amendments, filed 04/14/2021, have been entered. Claims 16, 21, 32, 51-55, and 59-64 are amended, claims 17, 22, 38, 56, 58, 65, and 67 are cancelled, no claims are newly added, and claims 32, 51-55, and 59-64 remain withdrawn as described in the Election/Restrictions section above. Accordingly, claims 16, 20, 21, 25, 31-33, 51-55, 57, 59-64, and 66 are pending with claims 16, 20, 21, 25, 31, 33-35, 57, and 66 considered in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2021, 06/24/2021, 08/18/2021, and 12/17/2021 are considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 20, 21, 25, 31, 33-35, 57, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morichika et al. (JP 06-212202 A; Of Record).
Regarding claims 16, 21, 31, 57, and 66, Morichika teaches a high-density sintered body (meeting claimed ‘sintered alloy’ of claim 16 as well as ‘bulk alloy’ of claim 21) of high melting metal including 90% Cr and 3% Ni with a relative density of 90% or more (Paragraphs 0010, 0012, and 0013). While this particular example does not meet the claimed Ni range, Morichika teaches in Paragraph 0005 that Ni is a preferable example and a small amount of several % or less (for example, 1 to 5% by weight) is sufficient as the blending amount.
It is noted that Applicant’s specification states at Page 36 lines 18-22:

    PNG
    media_image1.png
    135
    658
    media_image1.png
    Greyscale

As such, it appears that Applicant intends and uses at% and wt% interchangeably. Therefore, Morichika’s 5 wt% meets Applicant’s claimed equal to 5 at%.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of greater than or equal to 5% overlaps with Morichika’s disclosed range of 1 to 5% by weight.
Notably, Paragraphs 0012 and 0013 describe that relative densities of about 94% are achieved.
Regarding claims 20 and 25, Morichika teaches the sintered alloy as applied to claims 16 and 21 (individually) above but is silent to the product comprising grains having a largest dimension smaller than about 1000 nm.

It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As such, it is prima facie expected that the Morichika product possesses or would comprise grains having a largest dimension smaller than about 1000 nm in view of an identically claimed chemical composition processed in substantially similar conditions to those disclosed in the specification absent evidence to the contrary.
Regarding claim 33, Morichika teaches the sintered alloy as applied to claim 16 above but fails to expressly state that the sintered product is substantially thermodynamically stable at a temperature that is greater than or equal to about 1,000°C.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
prima facie expected that the Morichika product would be substantially thermodynamically stable at a temperature that is greater than or equal to about 1,000°C absent evidence to the contrary.
Regarding claims 34 and 35, Morichika teaches the sintered alloy as applied to claim 16 above and teaches that the sintered body achieves remarkably high relative density of “about 94%” (Paragraph 0007 and 0013).
The person of ordinary skill in the art would recognize and appreciate ‘about 94%’ relative density to meet the claimed ‘at least about 95%’ as well as ‘at least about 98%’ based on the broadest reasonable interpretation of the word ‘about’.
Additionally, it is noted that Applicant does not provide a clear definition of the scope of ‘about’ (Page 35 lines 9-11); however, in the interest of compact prosecution, if that disclosure were to be considered a definition, Morichika’s ‘about 94%’ would still meet claims 34 and 35 because it lies within ±5% of the claimed values. 
Response to Arguments
Applicant's arguments, filed 04/14/2021, have been fully considered but they are not persuasive.
In response to Applicant’s argument that Morichika’s alloys using wt%, once converted to at% would be less than the currently claimed range, Examiner respectfully notes that Applicant’s specification states at Page 36 lines 18-22:

    PNG
    media_image1.png
    135
    658
    media_image1.png
    Greyscale

As such, it appears that Applicant intends and uses at% and wt% interchangeably. Therefore, Morichika’s 5 wt% meets Applicant’s claimed equal to 5 at%.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Terao et al. (U.S. 7,955,448; directed to a Cu-Cr sintered alloy including up to 2% Ni (Col. 8 lines 4-8, Col. 8 lines 42-44) and Georgeault et al. “Comportement au frottage de systemes pulverulents (Ni + Cr) et elaboration des alliages correspondants” (Sintering Behaviour of (Ni+Cr) powder systems and elaboration of the corresponding alloys) NPL (attached) directed to Ni and Cr sintered alloy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738